PER CURIAM.
By this appeal, we are asked to review a final order dismissing a counterclaim and granting summary judgment against the counterclaimant in the Circuit Court for the Eleventh Judicial Circuit of Florida. We reverse and remand for further proceedings upon a holding that the counterclaim states a viable cause of action sounding in breach of contract which raises on this record genuine issues of material fact as to whether there has been a breach of contract between the parties and recoverable damages as alleged in the counterclaim. As such, the dismissal of the counterclaim and the entry of summary judgment against the counterclaimant is precluded under Fla.R.Civ.P. 1.510(c). Holl v. Talcott, 191 So.2d 40 (Fla.1966); National Airlines, Inc. v. Florida Equipment Co. of Miami, 71 So.2d 741 (Fla.1954); Allington Towers North, Inc. v. Teich, 345 So.2d 745 (Fla. 4th DCA 1977); Bethlehem Steel Corp. v. Centex Homes Corp., 327 So.2d 837 (Fla. 3d DCA 1976); Fontainebleau Hotel Corp. v. Southern Florida Hotel and Motel Assn., 294 So.2d 390 (Fla. 3d DCA 1974).
Reversed and remanded.